                                      IN THE UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                Plaintiff,

                       v.                                  2:18-MJ-0066 DB

DAMIAN ANTHONY DELEAL ET AL.

                                Defendant.

                                 APPLICATION FOR WRIT OF HABEAS CORPUS
              The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                         ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:     Damian Anthony Deleal
 Detained at           Rio Cosumnes Correctional Center
 Detainee is:          a.)    ☒ charged in this district by: ☐ Indictment ☐ Information ☒ Complaint
                                charging detainee with: 18 USC 1708, 1708 and 1028(A)(1) et sec.
                  or   b.)    ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:        a.)        ☐ return to the custody of detaining facility upon termination of proceedings
                  or   b.)        ☒ be retained in federal custody until final disposition of federal charges, as a sentence
                                   is currently being served at the detaining facility

                       Appearance is necessary [FORTHWITH] in the Eastern District of California.

                       Signature:                                 /s/MICHELLE RODRIGUEZ
                       Printed Name & Phone No:                   Michelle Rodriguez 916-554-2700
                       Attorney of Record for:                    United States of America

                                            WRIT OF HABEAS CORPUS
                            ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, [FORTHWITH], and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named custodian.

 Dated:      January 15, 2019
                                                                  Honorable Edmund F. Brennan
                                                                  U.S. MAGISTRATE JUDGE
Please provide the following, if known:
 AKA(s) (if                                                                                ☒Male      ☐Female
 Booking or CDC #:      X-4918866                                                          DOB:       05/31/1988
 Facility Address:      12500 Bruceville Road, Elk Grove, CA                               Race:
                        Housing Location SBF503                                            FBI#:
 Currently              Rio Cosumnes Correctional Center

                                                   RETURN OF SERVICE
 Executed on:
                                                               (signature)
